Judgment and order unanimously affirmed, with costs. Emma E. Bassett, Respondent, v. The Rensselaer Stone Company, Appellant.— Judgment modified by adding thereto a provision that the defendant need not remove the fill provided it makes the approach thereto on either side at a grade not to exceed seven per cent, and as so modified affirmed, without costs. In case of a dispute whether the grade is properly and seasonably made either party may apply at Special Term on the foot of the judgment for directions. All concurred, except Howard and Woodward, JJ., who voted for affirmance without modification.